Exhibit 10.03
THE HARTFORD 2010 INCENTIVE STOCK PLAN:
ADMINISTRATIVE RULES
ADOPTED BY THE COMPENSATION AND PERSONNEL COMMITTEE
OF THE HARTFORD FINANCIAL SERVICES GROUP, INC.
RELATING TO AWARDS FOR NON-EMPLOYEE DIRECTORS
Set forth below are the Administrative Rules (“Rules”) which have been adopted
by the Compensation and Personnel Committee (the “Compensation Committee”) of
the Board of Directors of The Hartford Financial Services Group, Inc. (the
“Company”) for the administration of awards under The Hartford 2010 Incentive
Stock Plan (the “Plan”) for Non-Employee Directors of the Company. All terms and
conditions of the Plan (including those relating to any Change of Control of the
Company), as it may be amended from time to time, and the rules and
interpretations applicable under the Plan, as they may be adopted by the
Compensation Committee from time to time, shall apply to all awards granted
under the Plan except as otherwise provided pursuant to the Rules set forth
herein. Capitalized terms used herein shall have the meanings specified herein
or assigned by the Plan.

  1.  
Annual Non-Employee Director Restricted Stock Awards. An annual award of
Restricted Stock automatically shall be made, on such date as may be determined
appropriate by the Nominating and Corporate Governance Committee of the Board
(the “Nominating Committee”) from time to time, to each director of the Company
who is not an officer of, or otherwise employed by, the Company or any of its
subsidiaries or affiliates (“Non-Employee Director”).
    2.  
Amount of Awards. The amount of each Non-Employee Director’s annual Restricted
Stock award shall equal the number of whole shares of Stock (rounded up to the
nearest whole share) determined by dividing (a) the dollar amount of the annual
award as may be in effect at the time of award as determined by the Nominating
Committee, by (b) the Fair Market Value of the Stock on the date of award.
    3.  
General Rule for Lapse of Restrictions on Restricted Stock. Except as otherwise
provided in the Plan, the restrictions on Restricted Stock awarded to
Non-Employee Directors under the Plan shall lapse in accordance with the
following vesting schedule (or such other vesting schedule as may be determined
appropriate by the Nominating Committee from time to time): the restrictions on
such Restricted Stock shall lapse on the earlier of (i) the last day of the
Board service year (the period between dates of Annual Meetings of Stockholders)
during which he or she is elected or (ii) the first anniversary of the award
grant date. Notwithstanding the preceding sentence, the restrictions on
Restricted Stock awarded to a Non-Employee Director shall lapse automatically
upon the occurrence of any of the following events: (a) retirement from service
on the Board at age 75, (b) death of the Non-Employee Director, (c) Total
Disability of

 

 



--------------------------------------------------------------------------------



 



the Non-Employee Director, (d) resignation by the Non-Employee Director under
cases of special circumstances where the Committee, in its sole discretion,
consents to waive any remaining restriction, or (e) a Change of Control (in the
event of a Change of Control as described in Section 9(a)(iii) or
Section 9(a)(iv) of the Plan, in the case of a Non-Employee Director whose
service on the Board involuntarily terminates on or after the date of the
stockholder approval described in either of such Sections but before the date of
the consummation described in either of such Sections, the date of termination
of such Non-Employee Director’s service shall be deemed for purposes of the Plan
to be the day following the date of the applicable consummation). Restricted
Stock shall be forfeited only when the Committee, in its sole discretion, so
determines.

  4.  
Registration of Restricted Stock. All shares of restricted stock granted to
Non-Employee Directors will be registered in their respective names and held in
escrow by the Company until the restrictions on such shares lapse in accordance
with the Plan and these Rules. Shares of restricted stock may be evidenced on a
book entry or electronic basis or pursuant to other arrangements (including,
without limitation, in an omnibus or nominee account administered by a third
party), rather than such shares being registered in the respective names of the
Non-Employee Directors and held in escrow, so long as the shares of restricted
stock to the credit of each Non-Employee Director may be accurately determined.
    5.  
Dividends and Voting Rights. Pursuant to Section 7(j) of the Plan, Non-Employee
Directors shall receive dividends with respect to all Restricted Stock held in
escrow on their behalf and shall have the right to vote such Restricted Stock.
    6.  
Prorated Awards for Non-Employee Directors Elected After Annual Non-Employee
Director Restricted Stock Awards are Made. A Non-Employee Director elected to
the Board after the annual Non-Employee Director Restricted Stock Awards
described in Rule 1 are made shall receive a prorated annual Award of Restricted
Stock (rounded up to the nearest whole share) for the portion of the Board
service year (the period between dates of Annual Meetings of Stockholders)
during which he or she is elected. The amount of such award shall be determined
by dividing (a) the dollar amount in effect under Rule 2 for the immediately
preceding annual Non-Employee Director Restricted Stock Awards under Rule 1, by
(b) the Fair Market Value of the Stock on the date of such Non-Employee
Director’s election, and (c) multiplying the resulting amount by the “Service
Fraction.” The Service Fraction shall mean the fraction resulting from dividing
(i) the nearest number of whole months that are expected to elapse between the
date of such Non-Employee Director’s election and the next Annual Meeting of
Stockholders, by (ii) the nearest number of whole months that are expected to
elapse between the immediately preceding Annual Meeting of Stockholders and the
next Annual Meeting of Stockholders. A Non-Employee Director who is elected to
the Board after the annual Non-Employee Director Restricted Stock Awards
described in Rule 1 are made, but before the start of the Board service year to
which such Restricted Stock Awards relate, shall also receive the full annual
Restricted Stock Award for such upcoming Board service year, calculated by
dividing (a) the dollar amount in effect under Rule 2 for such upcoming Board
service year, by (b) the Fair Market Value of the Stock on the date of such
Non-Employee Director’s election. The effective date of any such award shall be
the date of such Non-Employee Director’s election.

 

 



--------------------------------------------------------------------------------



 



  7.  
Voluntary Deferrals. A Non-Employee Director may elect to receive Restricted
Units in lieu of all or a portion of compensation otherwise payable in cash for
a Board service year, including the annual Board cash retainer, any Board
committee chair cash retainer, and Board and committee meeting fees earned in
conjunction with service on the Board. Such election, along with the election as
to when the Restricted Units are to be distributed, shall be made in the
calendar year before the start of the applicable Board service year, and shall
be irrevocable as of the end of such calendar year. The available elections as
to when the Restricted Units are to be distributed shall be the same as are then
in effect under The Hartford Deferred Compensation Plan. Any such Restricted
Units shall be credited to the Non-Employee Director as of the last trading day
of the calendar quarter in which the amount would otherwise have been payable to
the director in cash. The number of Restricted Units credited shall be
determined by dividing that dollar amount by the Fair Market Value of the Stock
on the last trading date of the calendar quarter. During the Restriction Period,
dividend equivalents will be reinvested in Restricted Units. Any Restricted
Units credited as a dividend equivalent (including any dividend equivalents
credited on Restricted Units that were previously credited as dividend
equivalents) shall be payable to a Non-Employee Director at the same time and
subject to the same conditions as are applicable to the Restricted Units in
respect of which such dividend equivalents were credited.

 

 